Citation Nr: 1635225	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO. 08-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether the appellant's character of discharge from service is a bar to VA benefits.

2. Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Eric A. Gang, attorney at law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The appellant was enlisted in the United States Marine Corps from October 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and St. Paul, Minnesota, respectively. 

By way of background, in May 2006 VA determined that the appellant's character of discharge was a bar to benefits. The appellant timely perfected an appeal of this determination, and in December 2010 the Board upheld the determination that the appellant's character of discharge was a bar to VA benefits. 

In a January 2016 an order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand vacating and remanding that portion of the December 2010 Board decision. The Joint Motion noted that the Board failed to provide adequate reasons and bases for its decision and did not consider whether the appellant was insane for VA purposes at the time he went absent without leave or the applicability of provisions governing conscientious objectors. January 2016 Joint Motion for Remand at 2-4.

During the period between the December 2010 Board decision and the January 2016 Joint Motion for remand, the appellant applied for a nonservice-connected pension, which was denied in the March 2011 decision. The appellant separately and timely perfected an appeal as to this decision. As such, the issue of whether the appellant's character of discharge is a bar to VA benefits is before the Board on remand from the Court, and the issue of entitlement to nonservice-connected pension is before the Board on appeal from the AOJ. The issues have been combined into a single appeal for the purposes of appellate review.

The appellant's pension claim appears to have been re-characterized as a claim to reopen the character of discharge determination, and then remanded for further development and a hearing in the April 2015 Board remand. However, as the December 2010 Board decision has now been vacated by the January 2016 Joint Motion for Remand, there is no prior final denial concerning the character of discharge determination and therefore the new and material evidence standard is not applicable in this case. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The pension claim appears to have been omitted from the April 2015 remand, but has been re-added as an issue on the title page. As the intervening April 2015 remand was, by law, not a final decision, vacatur of it in light of the Joint Motion for Remand is not necessary. 38 C.F.R. §§ 20.904, 20.1100(b).

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010. A transcript of the hearing is associated with the electronic claims files.

In November 2014 correspondence, the appellant requested a hearing before a Veterans Law Judge. In December 2015 correspondence the appellant was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

For the purposes of a character of discharge determination, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the piece of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). 

Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity. VAOPGCPREC 20-97, 62 Fed. Reg. 37955  (1997). Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others. Id. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. Id. 

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. Id. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder. Id. The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. Id.

Generally, a former service member applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449 (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415 (2009). Therefore, an opinion must be obtained.

In this case, the appellant and his current representative have asserted that at the time he went absent without leave he was insane for VA purposes. Military personnel records associated with the claims file indicate that psychiatric evaluations were conducted in July 1969 and February 1968, both of which diagnosed the appellant as a schizoid personality. Based on these facts, the Board finds that it must obtain a medical opinion to determine whether the appellant was insane for VA purposes at the time he went absent without leave.

Concerning entitlement to nonservice-connected pension, the Board finds that any determination with respect to the character of discharge issue would materially affect a determination concerning the nonservice-connected pension claim. As such, it is inextricably intertwined with the character of discharge issue and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the electronic claims file to be reviewed by a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his discharge. The claims file must be reviewed, and the opinion must indicate that such a review took place. The examiner should then answer the following questions:

a) Was the behavior that led to the appellant's discharge due to psychiatric disability?

b) Was the appellant insane at the time he committed the acts that led to his discharge under conditions other than honorable?

In providing an answer to these questions, attention is invited to a May 1970 military personnel record noting that July 1969 and February 1968 psychiatric evaluations diagnosed the appellant with schizoid personality.

The VA psychiatrist or psychologist is advised that an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others. He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder. The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane. Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

